_
NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ELOISE K. HAHN,
Petiti0n,er,
V.
ENVIRONMENTAL PROTECTION AGENCY,
Resp0ndent.
2012-3017
Petiti0n for review of the Merit Systems Pr0tection
Board in case n0. CH0752080671-I-1.
ON MOTION
ORDER
E10ise K. Hahn moves for leave to proceed in forma
pauperis
Up0n consideration thereof,
IT ls ORDERED THAT:
The motion is granted

HAHN v. EPA 2
FOR THE COURT
DEC 2 8  /s/ Jan Horba1_v
Date J an Horbaly
Clerk
cc: E1oise K. Hahn
J0seph A. P1x1ey, Esq. “."rcgt?fB|FEAPDPEALS mn
H F l'iERAL ClRCUlT
s21
DEC 2 8 2011
JANHORBALV
ClERK